79 F.3d 1521
Sarah LOVELL, a Minor, By and Through Her Guardian Ad Litem,Gregory C. Lovell;  Gregory C. Lovell, Plaintiffs-Appellees,v.POWAY UNIFIED SCHOOL DISTRICT;  Scott Fisher, in HisOfficial Capacity;  Mary Heath, in Her OfficialCapacity, Defendants-Appellants.Sarah LOVELL, a Minor, By and Through Her Guardian Ad Litem,Gregory C. Lovell;  Gregory C. Lovell, Plaintiffs-Appellants,v.POWAY UNIFIED SCHOOL DISTRICT;  Scott Fisher, in HisOfficial Capacity;  Mary Heath, in Her OfficialCapacity, Defendants-Appellees.
Nos. 94-55715, 94-55717.
United States Court of Appeals,Ninth Circuit.
June 7, 1996.

1
Before:  HALL and NOONAN, Circuit Judges, and PRO,* District Judge.

ORDER

2
The opinion filed on March 29, 1996, 79 F.3d 1510 (9th Cir.1996), is hereby WITHDRAWN.



*
 The Honorable Philip M. Pro, United States District Judge for the District of Nevada, sitting by designation